Citation Nr: 9927715	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1998 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent evaluation.

The Board notes that in a document dated April 20, 1998, the 
veteran has raised amended claims seeking entitlement to 
service connection for left upper abdominal pain; chondritis 
of left costochondral junction; cellulitis with lymphangitis 
and lymph adenitis, left arm secondary to infection of 
vaccination; scar on right foot; pyorrhea; "atheletic" feet 
and bilateral hearing loss.  The veteran has also requested 
service medical records to support his attempt to reopen 
claims for service connection for malaria, frozen feet and 
penile growth in the same document.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected PTSD is currently manifested 
by complaints of recurrent intrusive and distressing 
recollections of Korea, distressing dreams, flashbacks, 
chronic depression, feelings of alienation, insomnia, poor 
concentration, anger, homicidal and suicidal ideation, with 
severe social and industrial impairment due to these symptoms 
and with a Global Assessment of Functioning (GAF) on recent 
examinations between 43 and 60, with GAF of 51 on most recent 
examination.  



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, 
for the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130 Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal, that in December 1950, the 
veteran was treated for acute anxiety reaction, severe, which 
was manifested by panic reaction, hyperventilation syndrome, 
and feelings of marked apprehension.  His stress was severe 
and impairment was moderate.  He was also seen in January 
1951 for acute anxiety reaction and placed on profile.  His 
DD Form 214 reveals that he was in combat, having been 
awarded the Combat Infantry Badge and the Korean Service 
Medal.

VA treatment notes from 1997 through 1998 reveal treatment 
for PTSD symptoms.  In September 1997, he underwent an 
initial assessment for PTSD symptoms.  Present problems 
included nightmares; reliving past trauma; crying spells; 
depression; sensitivity to criticism or rejection; anger; 
irritable; insomnia, where he may only sleep for 4 hours; 
hypersensitive to noises, with symptoms worsening since 1994.  
He was currently experiencing difficulty in a relationship 
and had poor concentration and memory.  The September 1997 
intake report noted that during work he would have intrusive 
thoughts about Korea.  He was said to have begun having 
worsening nightmares and difficulty coping for the past three 
years, and was reexperiencing past events.  The occupation 
performed most often was coal mining and equipment operator.  
He gave a history of over 20 jobs since service.  He also 
gave a history of 2 prior marriages, with the first one 
lasting 25 years.  The clinical impression rendered in the 
September 1997 intake report was PTSD, chronic, severe, 
manifested by nightmares, intrusive thoughts, depression and 
shame.  The GAF given was 43.  

The veteran followed up with treatment for PTSD.  In October 
and November 1997 he participated in Group Therapy.  A 
November 1997 PTSD clinic record noted that his PTSD resulted 
in severe social and industrial impairment, and his 
symptomatology included persistent depression, anxiety, low 
frustration, irritability, sleep impairment and anhedonia.  
He continued to have complaints of sleep impairment in 
December 1997, and was taking 50 milligrams of Trazidone.  On 
examination in December 1997, he was observed to be anxious 
and depressed.  

The report from a January 1998 VA examination revealed 
complaints of intrusive thoughts and recollections of his 
combat experiences, noting that particular days would remind 
him of monsoon season over in Korea, when he was in a 
foxhole.  He described nightmares related to combat, to the 
point where he once broke his toe kicking at a wall in his 
sleep.  He described feelings of alienation and a tendency to 
isolate himself from others, and had been living alone for 
the past 10 to 15 years.  He reported avoidance behaviors 
noting that he dislikes crowds, even in church, and would sit 
in the back of church.  He described fireworks as 
particularly frightening.  He did acknowledge recently going 
deer hunting, but that hearing the rifle shots "brought it 
all back."  He also reported hypervigilant behavior, 
listening for sounds at night.  He complained that even with 
medication, he didn't sleep much.  He also described feelings 
of rage noting that if he feels mistreated by someone, he can 
get mad enough to want to kill someone.  He also reported 
suicidal thoughts.  He described an inability to trust 
others.  He reported having an inability to concentrate, 
which he described as very frustrating due to his inability 
to understand simple directions.  He reported feelings of 
chronic depression, stating that most of the time, life 
wasn't worth living.  

On objective examination, he was cooperative during the 
interview.  Thought processes and content appeared to be 
within normal limits.  He denied delusions and 
hallucinations.  He admitted to suicidal and homicidal 
ideations, but no current plan.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  Memory, judgment and 
concentration were severely impaired.  His affect was flat.  
The symptoms of PTSD appeared chronic in nature, with no real 
periods of remission.  He was capable of handling benefit 
payments.  His diagnosis of PTSD conformed to both the DSM-IV 
and DSM-III-R.  The Axis I diagnosis was PTSD, chronic, 
moderate, with Axis III, heart problems noted, and Axis IV, 
unemployed, no friends.  His GAF was 51, with moderate social 
and occupational impairment due to PTSD.  He was said to have 
extreme difficulty in establishing and maintaining effective 
occupational and social relationships due to his PTSD.  

VA treatment reports from February 1998 reveal that the 
veteran disclosed that he had gotten married the previous 
week, which was apparently a sudden decision, and he did not 
want to disclose the reasons for getting married.  Another 
February 1998 treatment record noted the recent remarriage, 
and indicated a GAF score of 60.  It was further noted that 
he was not a risk for suicidal or homicidal behavior at that 
time.  Also in February 1998, he participated actively in a 
group by listening, verbalizing and providing support for 
others.  He was noted to appear depressed, alert, but not as 
active in group process and was also recovering from heart 
surgery.

Analysis

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his claim to reopen a 
claim for service connection for PTSD filed in August 1997.  
The RO assigned a 30 percent disability evaluation, effective 
August 6, 1997, the date of receipt of claim.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA psychiatric examinations.  
In addition, the RO obtained the veteran's VA outpatient 
medical records.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998). 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.  
To the extent that the veteran's claim for entitlement to an 
increased evaluation for his psychiatric disorder was filed 
after the revised regulations were effective, there is no 
need to consider the regulations in effect prior to November 
7, 1996.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due  to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Upon review of the evidence of record, the Board finds that 
the veteran's current symptoms associated with his PTSD, 
warrant an increased evaluation of 70 percent but no higher.  
This is, in the view of the Board, a very close case between 
a rating of 50 or 70 percent, but where the disability 
picture more nearly approximates the criteria required for 
the higher rating, the higher one should be assigned.  38 
C.F.R. § 4.7.  On one hand, the January 1998 VA examination 
indicated that the symptomatology attributable PTSD to be 
"moderate" and the GAF of 51 was said to describe 
"moderate" social and industrial impairment.  At the same 
time, this examination also characterized the veteran as 
"unemployed, no friends."  The examination also described 
the veteran as having "extreme difficulty in establishing 
and maintaining effective occupational and social 
relationships due to his PTSD."  This examination, while 
classifying the veteran's symptoms as moderate, goes on to 
describe significant impairment due to PTSD.  Furthermore, 
treatment records revealed a fluctuation of the veteran's GAF 
scores, from a low score of 43 in September 1997, to 60 in 
February 1998.  The veteran's symptoms of PTSD were also 
described as resulting in severe social and industrial 
impairment in November 1997.  By February 1998, he had shown 
some attempts to become active in group therapy, and was now 
married, although by admission, this decision to remarry 
appeared to be impulsive.  
 
After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of his service-connected PTSD must be viewed 
as causing social and occupational impairment significant in 
degree, with deficiencies in most areas.  Accordingly, the 
Board finds that a 70 percent rating is warranted.  

Although the evidence reveals the veteran to be significantly 
impaired on a daily basis, the symptoms related to his PTSD 
do not rise to the level of total occupational and social 
impairment contemplated by the criteria for a total 
disability evaluation.   The evidence does not show that his 
PTSD symptoms result in gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In sum, the symptoms attributable to the veteran's PTSD, to 
include serious difficulties with interpersonal relationships 
are consistent with a disability evaluation of 70 percent.  
However, a total 100 percent evaluation is not warranted.

ORDER

An increased evaluation of 70 percent for service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


